Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This action is responsive to amendment dated  1/18/2021.

Status of the Claims 
Claims 1, 3-21 are now present in this application. 
Claims 1, 8 and 14 are independent. 
By this Amendment, claims 1, 5, have been amended, claim 2 has been canceled, and claim 21 has been added. 

	
Claim Rejections
Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1, 3-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over SHINO et al. (2011/0062527) in view of Shukuri et al. (2002/0009851).
Regarding claim 1, SHINO teaches a semiconductor device (specially refer figure 1 and relate texts) comprising: 
a semiconductor substrate 10 having a first region 102P and a second region  102N that are surrounded by trenches;  
an insulating material 30 filling the trenches, 
wherein edges of an upper surface of the first region 102P are covered by the insulating material 30 that fills the trenches and wherein the insulating material that fills the trenches is filled to a level below edges of the second region at a location adjacent the edges (left portion of trench); and a dielectric layer 81 overlying the first region 102P, the second region 102N and the insulating material 81 covers the edges of the upper surface of the first region 102P. 
SHINO does not teach an insulating material filling the trenches, wherein edges of an upper surface of the first region are covered by a portion of the insulating material that fills the trenches and wherein the insulating material that fills the trenches is filled to a level below edges of the second region at a location adjacent the edges 
Shukuri teaches an insulating material  filling153 the trenches 152, wherein edges of an upper surface of the first region (right portion of 151 including 155A) are covered by a portion  of the insulating material (right side of trench 152 including 155B) that fills the trenches and wherein the insulating material that fills the trenches is filled to a level below edges of the second region at a location adjacent the edges (left portion of trench 15  including 155B) in fig. 41(C), also refer figs.41(D), 42.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to include edges of an upper surface of the first region are covered by a portion of the insulating material that fills the trenches and wherein the insulating material that fills the trenches is filled to a level below edges of the second region at a location adjacent the edges; and a dielectric layer overlying the first region, the second region and the insulating material including the portion of the insulating material that covers the edges of the upper surface of the first region SHINO’s structure in order to lower the breakdown voltage [0014] in last lines.  
 
Regarding claim 3 (the device according to claim 1), SHINO teaches the first region 102P is a p-doped region and the second region 102Nis an n-doped region. 
 
Regarding claim 4 (the device according to claim 1), SHINO teaches further comprising: a first gate region 50P/40P overlying and insulated from the first region, the first gate region spaced from the edges of the first region by the insulating material; and a second gate region 50N/40N overlying and insulated from the second region, the second gate region including portion that extend below a level of an upper surface of the second region.  

Regarding claim 6 (the device according to claim 4), SHINO teaches the first region is a p-doped region and the first gate region is a gate of an n-channel transistor 20N; and wherein the second region is an n-doped region and second gate region is a gate of a p- channel transistor 20P.  
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over SHINO et al. (2011/0062527) in view of Shukuri et al. (2002/0009851) and further in view of the following remark(s).
Regarding claims 7  and  21 (the device according to claim 1 or 3), SHINO teaches all limitations as cited in the above claim except for   the semiconductor substrate is an upper semiconductor layer of an SOI structure.
However, there is no evidence indicating that" the semiconductor substrate 10 is an upper semiconductor layer of an SOI structure." is critical and it has been held that it is not inventive, since it has been held to be within the general skill of a worker in the art to select a known structure on the basis of its suitability for the suitable application.
  
Reasons for Indication of Allowable Subject Matter
Claim 5 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. SHINO et al. (2011/0062527) in view of Shukuri et al. (2002/0009851), taken individually or in combination, do not teach the claimed invention having the respective feature(s) below.
Regarding claim 5 (the device according to claim 4), the dielectric layer includes a first gate dielectric region overlying the first region and a second gate dielectric region overlying the second region the first gate region and the second gate region overlying the dielectric layer. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819                                                                                                                                                                                                        .